June 12, VIA EDGAR AND OVERNIGHT DELIVERY United States Securities and Exchange Commission 100 F Street, N.E., Stop 4631 Washington, D.C.20549 Attn:Tracey McKoy, Division of Corporation Finance RE: American Ecology Corporation Form 10-K for the Fiscal Year Ended December 31, 2009 Filed February 25, 2009 Definitive Proxy Filed April 1, 2009 File No. 0-11688 Ladies and Gentlemen: American Ecology Corporation (the “Company”) wishes to respond to the comments raised by the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) in the letter dated May 20, 2009 from Mr. Terence O’Brien to Mr.
